Ellington, Judge.
The trial court granted Glenda Goodwin’s special plea in bar to arson charges, and the State appeals. The State concedes “there is no question that the statute [of limitation] had in fact ran [sic] at the time of indictment.” However, the State argues that the statute was tolled pursuant to OCGA § 17-3-2 (1) because Goodwin left Georgia for a period of years and was not amenable to prosecution.
We have reviewed the entire record and find that the trial court’s decision to grant the plea in bar was not clearly erroneous. The evidence adduced by the State failed to show that Goodwin absconded from Georgia or otherwise concealed herself so that she could not be arrested. See Danuel v. State, 262 Ga. 349, 351-353 (2)-(4) (418 SE2d 45) (1992), interpreting OCGA § 17-3-2 (1). Because the trial court’s “Order on Defendant’s Plea in Bar” thoroughly sets forth the relevant facts and applicable law, we adopt it as our opinion in this case.

Judgment affirmed.


Andrews, P. J., and Ruffin, J., concur.